Citation Nr: 1732984	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-47 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army National Guard on active duty for training (ACDUTRA) from April 2005 to August 2005.  Subsequently, he served in the U.S. Army on active duty from October 2005 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a September 2013 decision, the Board remanded this appeal for further development.  In an October 2014 decision, the Board denied both claims on appeal.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court), and in an October 2015 memorandum decision, the Court vacated the Board's decision and remanded the matter for readjudication.

In a June 2016 decision, the Board remanded this appeal for further development.

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current right knee disability is due to a post-service October 2007 motorcycle accident.

2.  It cannot be determined without resorting to speculation whether the Veteran's current right knee disability is related to his complaints of knee problems in service.



CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks service connection for a right knee disability.  For the reasons that follow, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The record shows that the Veteran has a current diagnosis of right knee injury, status post anterior cruciate ligament (ACL) and meniscus surgery, degenerative joint disease (DJD), possible patellar fracture (right knee disability).  See July 2009 VA examination report.  Thus, the first element of service connection is met.  The Board acknowledges that the Veteran's service treatment records show a finding of right knee pain and a diagnosis of retropatellar tendonitis, and that these were made approximately four years prior to VA's receipt of this claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (noting that evidence of a disability preceding the date of claim should be considered when determining whether a disability existed at the date of the claim).  With regard to the finding of right knee pain, the Board notes that this is a symptom, not a disability; pain, by itself, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  With regard to the diagnosis of retropatellar tendonitis, the evidence does not indicate that this disability existed at the date of the claim or at any point since receipt of the claim.  Accordingly, there is no current diagnosis of retropatellar tendonitis.  

The Veteran's November 2004 enlistment examination does not indicate that the Veteran had a knee problem upon entrance into service.  In August 2005, the Veteran sought treatment for sharp right knee pain that had been present for one month.  He denied any trauma to that knee.  He reported that his knee was painful when walking early in the day but it got better as the day went on.  An x-ray study was performed and showed a normal right knee, though an incidental finding of bipartite patella was noted.  The Veteran sought further treatment in November 2005.  He reported that his right knee pain had started during basic training in the spring.  He reported that he had aggravated his knee through physical activity - running, squats, etc. - and that he was given Motrin and a three day profile.  The doctor diagnosed retropatellar tendonitis.  Approximately a week later, after the termination of the profile, the Veteran sought treatment again because he had run a mile and his knee swelled up.  He reported that he iced his knee and the swelling went down, but it was hard to move and bear weight on the knee.  Objective examination revealed that there was still slight swelling, tenderness, and crepitus on palpation.  The Veteran was seen by a case manager on the same date.  The case manager noted that the examination conducted that day was unremarkable.  The case manager reviewed his SRP records (medical records relating to pre-deployment) and noted that the Veteran had not reported a knee problem.  The case manager asked the Veteran why that was so and the Veteran explained that it was because his knee was not bothering him at the time.  Nonetheless, the case manager opined that he suspected the Veteran had a long-standing problem.  In December 2005, the Veteran underwent a magnetic resonance imaging (MRI); the results were unremarkable, apart from the incidental finding of a bipartite patella, which was already found on a prior x-ray study.

Based on the documentation of right knee complaints and treatment during active service, the Board finds that there is an in-service incurrence.  The second element of service connection is met.

In September 2007, a month after discharge from active service, the Veteran sought treatment for his left thumb but reported on his right knee as well.  See September 2007 primary care outpatient note.  The Veteran reported that he had knee pain during basic training but his knee has not bothered him since March 2006 when he was running a lot.  It was noted that both of his knees pop.  Approximately two weeks later in October 2007, another VA treatment record indicated that the Veteran's knee continued to bother him.  See October 2007 psycho-social note.

In mid-late October 2007, the Veteran was involved in a motorcycle accident that resulted in injury to his knee.  He sought emergency treatment at BryanLGH Medical Center.  An x-ray study was performed; it showed prominent knee effusion and a possible patellar fracture but was negative for all other acute changes.  The records show that 60 cc of bloody fluid was removed from the knee.  An August 2008 report of medical history shows that the Veteran reported a "blown out" right ACL and lateral meniscus in October 2007 that was treated privately by Dr. C.  

Further documentation of the treatment immediately following the motorcycle accident is not of record.  In a September 2013 decision, the Board remanded the appeal in order to, inter alia, obtain any outstanding treatment records from Dr. C. and BryanLGH Medical Center relating to treatment for the October 2007 motorcycle accident; however, the Veteran did not respond to the ROs request for authorization to obtain these records and he did not submit them himself.

In July 2009, the Veteran underwent a VA examination.  It should be noted that this examination generally sought to determine whether any of the Veteran's medical problems pertained to exposures during service in Southwest Asia and the Gulf War; incident to this primary concern were individual evaluations that considered whether each of the Veteran's medical problems has specific diagnoses and etiologies.  The Veteran's right knee was one of the medical problems considered, and it was found to have a specific diagnosis, as noted above, and etiology.  During this examination, the Veteran described his surgical history as "R knee arthroscopy, with meniscus injury, ACL with repair using hamstring graft and 'shaved arthritis off the back of his R knee.'"  An x-ray study was performed and found a possible patellar fracture, previous surgery, and DJD.  The examiner opined that the Veteran's current right knee disability was less likely than not related to any events from active service.  The examiner reasoned that, while the Veteran had sought treatment a number of times during service for knee pain, a September 2007 VA treatment record indicated that he did not have knee pain after discharge from service but his knee did pop.  The examiner further explained that the Veteran was involved in a motorcycle accident and "most of his knee issues occurred from the [motorcycle] trauma in Oct[ober] 2007 (after the service)."

In August 2010, an addendum VA medical opinion was authored by the same examiner who conducted the July 2009 VA examination.  As it pertained to the etiology of the right knee disability, essentially the same conclusion and rationale were provided.  Again, the examiner included the phrase: "most of his knee issues occurred from the [motorcycle] trauma in Oct[ober] 2007 (after the service)."

In a September 2013 decision, the Board stated that the phrase "most of his knee issues occurred from the [motorcycle] trauma in Oct[ober] 2007 (after the service)" was unclear because it raised the possibility that some of the Veteran's current knee problems were from prior to the motorcycle accident.  Accordingly, the claim was remanded for a clarifying opinion.

The clarifying etiological opinion was obtained in February 2014.  The examiner opined that it was more likely than not that the Veteran's right knee condition is the result of his traumatic motorcycle accident and less likely than not that it is the result of his in-service right knee complaints.  The examiner reasoned that the Veteran reported to a VA clinician in September 2007, prior to the motorcycle accident, that his right knee had not really bothered him since March 2006 when he was running a lot, and that he subsequently had a traumatic motorcycle accident, that an ACL rupture and meniscal tear can be quite severe injuries, and that it is very common to have continued pain after an ACL repair and/or meniscus repair/partial meniscectomy.  The examiner also wrote: "As I am not the examiner who made the comment 'most of his additional new knee issues occurred form the motorcycle trauma in October 2007 (after service)' I will not comment further on what that examiner meant."

The same examiner who wrote the February 2014 etiological opinion authored an additional opinion in July 2016.  The examiner opined that it is impossible to determine how much, if any, of the Veteran's in-service right knee problems are manifested in his current right knee disability.  The examiner reasoned that the Veteran had isolated right knee issues in service, but in September 2007 he reported that his knee had not bothered him since March 2006.  He then had a traumatic motorcycle accident after service, which appears to be the cause of his current problems.  The examiner continued to explain that it would be "even less than guessing" to attempt to determine if any of the current knee problems or pain are related to the in-service complaints due to the severity of the motorcycle injury incurred after discharge from service.  The examiner added that the inability to answer without speculation was due to the limits of medical knowledge of the medical community at large.

Considered together, the VA examinations and opinions are adequate because they provide medical opinions and supporting rationale sufficient to allow the Board to make an informed decision.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  That the July 2009, August 2010, and February 2014 opinions were inadequate in certain respects does not mean that all of the findings of the examiners were erroneous.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains") (citations omitted).  Furthermore, the medical opinions provided by the VA examiners can be thought of as testimony from an expert witness, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); it is the responsibility of the Board to weigh conflicting evidence and ultimately reach a conclusion, Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes that certain examiners tended to minimize the Veteran's in-service complaints of right knee problems due to a September 2007 treatment record in which the Veteran reported that his knee had not bothered him since March 2006.  The Board finds that this is not an inaccurate factual premise as it has support in the Veteran's own statements made to a doctor while seeking treatment for his medical condition.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Accordingly, there is no reason to discount the medical opinions entirely.  Id.  How this evidence is weighed is, as stated above, a matter of concern for the Board.  Wood, 1 Vet. App. at 193.  Lastly, the Board notes that the July 2016 VA medical examiner determined that an etiological opinion could not be provided without resorting to speculation.  The examiner did provide an explanation for this conclusion and indicate that it was due to the limits of medical knowledge at large; thus, the opinion is adequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Based on consideration of all of the evidence of record, the Board finds that a nexus between the Veteran's current right knee disability and his in-service knee complaints has not been shown.  The evidence clearly shows that the Veteran had right knee problems during active service; however, shortly after discharge from active service he was involved in a motorcycle accident that resulted in traumatic injury to the right knee.  The July 2009 VA examiner opined that the current right knee disability was not related to service, and reasoned that, while the Veteran had sought treatment a number of times during service for knee pain, a September 2007 VA treatment record indicated that he did not have knee pain after discharge from service but his knee did pop.  The examiner further explained that the Veteran was involved in a motorcycle accident and "most of his knee issues occurred from the [motorcycle] trauma in Oct[ober] 2007 (after the service)."  The July 2009 examiner repeated this last statement again in an August 2010 medical opinion.  The Board found this statement to be unclear, so additional opinions were obtained in February 2014 and July 2016.  The July 2016 opinion indicates that it is impossible to determine whether any of the Veteran's in-service knee complaints manifest in his current right knee disability.  This is due to the severity of the motorcycle accident.  The Veteran's current right knee disability does appear to be due to the motorcycle accident.

The Board finds the July 2016 opinion to be probative because it is supported by a clear rationale and shows consideration of the entire evidence of record.  The Board acknowledges that a different VA examiner made a statement from which an inference could be drawn that some of the current right knee disability relates to service; however, no explanation accompanied that statement and it also contradicted the examiner's ultimate conclusion that it was less likely than not that there was a relation.  Accordingly, the Board ascribes more weight to the July 2016 opinion than the July 2009/August 2010 opinions.  The evidence is not in equipoise; rather, the weight of the evidence supports that it cannot be medically determined whether any of the Veteran's current right knee disability relates to service and that the current right knee disability is due to the post-discharge motorcycle accident.  See 38 C.F.R. § 3.102.  To the extent the Veteran has asserted otherwise, the Board notes that he is competent to relate his symptom of pain, but he is not competent to render an etiological opinion for his current right knee disability, particularly where there exists an intercurrent event after discharge from service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In reaching the determination that there is no nexus, the Board makes four additional findings.  First, while the Veteran is considered a "combat veteran," there is no indication that he injured his right knee in combat and he has not asserted so; thus, the presumptive provisions of 38 U.C.S.A. § 1154(b) are not for application.  Second, the Veteran's current right knee disability includes a diagnosis of arthritis, which is considered a "chronic disease" under 38 C.F.R. § 3.309(a).  To be entitled to presumptive service connection, the arthritis must have manifest to a degree of 10 percent or more within a year of discharge from service.  Id. § 3.307(a)(3).  The only evidence in support of this proposition is the Veteran's statement during the July 2009 VA examination wherein he described his October 2007 surgical procedure as including "shaved arthritis off the back of his R knee."  The operation report for the surgical procedure is not of record.  Moreover, x-ray and MRI studies performed during active service, as well as an October 2007 x-ray performed during emergency treatment after the motorcycle accident, do not show the presence of arthritis.  Accordingly, the Board does not find this particular statement made by the Veteran to be competent or credible because it is contradicted by objective imaging studies, to include one taken near in time to the surgery.  Arthritis was not confirmed until x-ray imaging was performed during the July 2009 VA examination.  Accordingly, arthritis did not manifest to a degree of 10 percent or more within a year of discharge from service; presumptive service connection pursuant to § 3.309(a) is not warranted.  Third, service connection for arthritis is not warranted based on a continuity of symptomatology theory of entitlement because the Veteran's current right knee disability, of which arthritis is a part of, has been attributed to an intercurrent cause, the motorcycle accident.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Fourth, the provisions of 38 C.F.R. § 3.317, relating to service connection for undiagnosed illness and medically unexplained chronic multisymptom illness, are not for application because the Veteran's current right knee disability has a specific diagnosis and is related to the supervening October 2007 motorcycle accident.

In summary, the Board finds that the evidence does not show a nexus between the Veteran's current right knee disability and his in-service right knee problems.  The third element of service connection has not been met.  Service connection for a right knee disability is not warranted.


ORDER

Service connection for a right knee disability is denied.


REMAND

In a June 2016 decision, the Board remanded the issue of entitlement to service connection for a sleep disorder in order to schedule a new VA examination.  The examiner was instructed to consider, inter alia, whether the Veteran has a breathing-related disorder.  While not explicitly stated in the remand instructions, this would necessarily require a sleep study, or similar diagnostic procedure, to be performed.

A VA examination for sleep apnea was scheduled for July 2016, but the examination was cancelled.  In August 2016, the Veteran underwent a VA examination for mental disorders.  The examiner determined that the Veteran did not have a separate mental sleep disorder based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), and that the Veteran's issues with initiation of sleep or maintenance of sleep were a symptom of his service-connected posttraumatic stress disorder (PTSD).  See 79 Fed. Reg. 45093, 45094 (August 4, 2014) (use of the DSM-IV is appropriate for appeals pending prior to August 4, 2014).  The examiner added that he could not comment on other conditions such as sleep apnea because that was not his area of expertise and such conditions are pulmonary in nature. 

The RO made no further efforts to determine whether the Veteran has a medically-based sleep disorder.  Accordingly, on remand, a new VA examination should be scheduled to determine whether the Veteran has a diagnosed sleep disorder.  Stegall v. West, 11 Vet. App. 268 (1998).  The examination should be conducted by a somnologist, pulmonologist, or another qualified medical professional; it should not be conducted by a psychiatrist or a psychologist because they are not medically qualified to make this determination.  If the examination cannot be completed, it should be clearly marked in the claims file why that is so.

Lastly, in August 2016, the Veteran's representative asserted that there may exist a potential relationship between the Veteran's diagnosed cannabis use disorder and his sleep problems.  This theory originates from the August 2016 VA examination, which diagnosed cannabis use disorder and discussed the Veteran's sleep problems; however, the representative's theory is a mischaracterization of the examiner's findings.  The examiner did not state that there may be a relation between these two problems.  That the RO pasted the examiner's rationale into the August 2016 supplemental statement of the case (SSOC) did not provide any support to this theory.  Additionally, any theory that the sleep problems are secondary to cannabis use disorder which is secondary to service-connected PTSD is outside the scope of this appeal as it would require the cannabis use disorder to already be service connected on that secondary basis, which is not the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep disorder.  The examination should be conducted by a somnologist, pulmonologist, or another qualified medical professional; it should not be conducted by a psychiatrist or psychologist as they are not qualified.  The examiner must review the entire claims file in conjunction with the examination.

The examiner is asked to answer whether the Veteran has a medically-based sleep disorder such as sleep apnea.  All testing required to answer this question should be completed, to include a sleep study, or a similar diagnostic procedure that could identify the presence of sleep apnea.

If a medically-based sleep disorder is ruled out, an explanation should be provided.

If a medically-based sleep disorder is diagnosed, then the examiner should answer the following questions:

A.  Is it at least as likely as not (a 50 percent or greater probability) that the condition was incurred in, or is otherwise related to, the Veteran's active service?

B.  Is it at least as likely as not that the condition was proximately caused or aggravated by the Veteran's service-connected PTSD?

Answers to questions A and B are required only if a diagnosis is provided.  In answering question B, the examiner should recognize that two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the diagnosed condition prior to its aggravation by PTSD.

A complete rationale must be provided for all opinions expressed.

2.  If the aforementioned VA examination (or necessary diagnostic studies) cannot be completed, it should be clearly marked in the claims file why that is so.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


